10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:18-CV-02661-CAB-BLI\/| Document 12 Filed 01/07/19 Page|D.92 PagelofS

Michael A. Taibi, Esq. SBN.160041

TAIBI AND ASSOCIATES, APC

750 B Street, Suite 2510

San Diego, CA 92101

Telephone: (619) 354-1798

Facsirnile: (619) 784-3168 email: taibiandassooiates@grnail.oorn

Attorney for Plaintiff LAWRENCE GAY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT {)F CALIFORNIA

LAWRENCE GAY, Case No.: l 8»cv-02661~CAB-BLM

EX PARTE MOTION AND APPLICATION
Plaintiff, REQUESTING ORDER TO SHOW CAUSE
HEARING SCHEDULED FOR JANUARY

vs. 8, 2019 AT 10:30 A.M. REGARDING IFP
FEE WAIVER BE VACATED; OR, IN THE
JUAN ANTONIO BERUMEN dba EL ALTERNATIVE BE CONTINUE]) TO A
REY MORO TACO SHOP, et al FUTURE HEARING DATE.
Defendants.

 

 

Michael A. Taibi, Esq, attorney for the Plaintiff Dwight Banks (“Plaintifi”), hereby
Subrnits an ex parte application and order to appear for an Order to Show Cause Regarding IFP
Fee Waiver Application(“OSC”) Seheduled for January 7, 2019 at 10:30 a.m. before Judge Cathy
Ann Bencivengo, to be vacated or in the alternative, be continued to a future hearing date for the
following reasons: l

1. The complaint initial filing fee of $400,00 Was paid on January 3, 2019 and,

therefore, the matter of the IFP fee Waiver application is now moot;

 

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

~ Case 3:18-cV-02661-CAB-BLI\/| Document 12 Filed 01/07/19 Page|D.QS PageZofE

 

 

2. Michaei A. Taibi, Esq., has 2-crirnina1 cases in the Superior Court of Caiifornia,
Vista, scheduled for the same time. Onc of the matters is a felony case Which requires Mr.
Taibi’s mandatory appearance for his client. The case numbers for Which Mr. Taibi is appearing
are CN394121 and CN390190.

R_ECITAL

On November 21, 2018, Plaintiff filed a complaint With this Conrt through his attorney,
Michaei A. Taibi, Esq. On that same date, Plaintiff filed a Motion to Proceed Forma Pauperis
Which was granted on November 25, 2018 by Judge Cathy Ann Bencivengo.

On December 6, 2018 an Order to Show Cause to pay the filing fee Was issued by Judge
Cathy Ann Bencivengo requiring the Piaintiff to respond or pay the filing fee. On December 19,
2018, Plaintif`f responded to the complaint and on January 3, 2019 paid the filing fee of $400.00.

A subsequent OSC Was entered by the Court on Decernber 21, 2018, setting a hearing for
the IFP fee requiring Mr. Taibi and the Plaintiff to appear on January 8, 2019 at 10:30 a.m.
before Judge Cathy Ann Bencivengo. The Order issued on Decernber 6, 2018, required the
Plaintiff` to respond to the Order denying the filing fee or pay the filing. Plaintiff did both.

The OSC is moot at this point as Plaintiff has complied With the Court by both
responding and paying the fee. Plaintiff has also Withdrawn the IFP fee motion/application from
the docket as it is moot.

The Plaintiff’ s attorney is requesting that the Order for OSC be vacated or in the
aiternative be continued to a future hearing date to allow him to arrange his calendar to appear

before this court.

 

Respectfuily Submitted,

Dated: January 7, 2018 ` /s/Michael A. Taibiq Es&
l\/Iichael A. Taibi, Esq.
Attomey for Plaintif`f

Lawrence Gay

 

.10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:18-cV-02661-CAB-BLI\/| Document 12 Filed 01/07/19 Page|D.94 PageSofS

CERTIFICATE OF SERVICE
3:18-CV-02661-CAB»BLM

I, Michael A. Taibi, Esq, certify and declare as foilows:

I am over the age of 18-years and not a party to this action.

l\/Iy business address is 750 “B” Street, Suite 2510, San Diego, California 92101, Which is
located in the city, county, and state Where the mailing described below took place.

I do hereby certify that the foregoing Was served via U.S. l\/iail during the normal course
of business, this 7th day of January 2019, to all parties of record.
EX PARTE MOTION AND APPLICATION REQUESTING ORDER TO SHOW CAUSE
'HEARING SCHEDULED FOR JANUARY 8, 2019 AT 10:30 A.M. REGARDING IFP FEE
WAIVER BE VACATED; OR, IN THE ALTERNATIVE BE CONTINUED TO A FUTURB
HEARING DATE.

I swear and declare under penalty of perjury under the laws of the United States of

America and the State of Calit`ornia that the foregoing is true and correct to the best of my

knowledge
Executed this 7th day of January 2019, at San Diego, California.

/s/ Michael A. Taibi, Esq.
l\/lichael A. Taibi, Esq.

 

 

 

